 

EXECUTIVE CONSENT TO ADDENDUMS OR AMENDMENTS TO COMPENSATION ARRANGEMENTS

 

December ___, 2008

 

Fidelity Bancorp, Inc.

Fidelity Bank, PaSB

1009 Perry Highway

Pittsburgh, PA 15237

 

Dear _____________________,

 

Fidelity Bancorp, Inc. (the “Company,” with reference to the Company top include
reference to Fidelity Bank, PaSB) anticipates entering into a Securities
Purchase Agreement (the “Participation Agreement”), with the United States
Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.

 

For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

 

(1) No Golden Parachute Payments. The Company is prohibiting any golden
parachute payment to you during any “CPP Covered Period”. A “CPP Covered Period”
is any period during which (A) you are a senior executive officer (“SEO”) and
(B) Treasury holds an equity or debt position acquired from the Company in the
CPP.

 

(2) Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 

(3) Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, “Benefit Plans”)
with respect to you is hereby amended to the extent necessary to give effect to
provisions (1) and (2). For reference, certain, although not necessary all,
affected Benefit Plans are set forth in Appendix A, attached to this letter.

 

In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior

executive officers to take unnecessary and excessive risks that threaten the
value of the Company. To the extent any such review requires revisions to any
Benefit Plan with respect to you, you and the Company agree to negotiate such
changes promptly and in good faith.

 

(4) Definitions and Interpretation. This letter shall be interpreted as follows:

• “Senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(b) (3) of EESA.

• “Golden parachute payment” is used with same meaning as in Section
111(b)(2)(C) of EESA.

• “EESA” means the Emergency Economic Stabilization Act of 2008 as implemented
by guidance or

regulation issued by the Department of the Treasury and as published in the
Federal Register on October 20, 2008.

• The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the

--------------------------------------------------------------------------------

Participation Agreement, and, as between the Company and you, the term
“employer” in that waiver will be deemed to mean the Company as used in this
letter.

• The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

• Provisions (1) and (2) of this letter are intended to, and will be
interpreted, administered and construed to,

comply with Section 111 of EESA (and, to the maximum extent consistent with the
preceding, to permit

operation of the Benefit Plans in accordance with their terms before giving
effect to this letter).

 

(5) Miscellaneous. To the extent not subject to federal law, this letter will be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania. This letter may be executed in two or more counterparts, each of
which will be deemed to be an original. A signature transmitted by facsimile
will be deemed an original signature.

 

The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

 

Yours sincerely,

 

 

__________________________________

By:

Name:

Title:

 

 

Intending to be legally bound, I, the undersigned officer of Fidelity Bancorp,
Inc. and/or Fidelity Bank, PaSB, agree with and accept the foregoing terms on
the date set forth below.

 

_______________________________________

 

Name:

 

Date:

___________________________

 

 

 

 